Case Z

to

>)

 

 

19-cv-08024-ODW-JC Document 26-2 Filed 12/03/19 Page 1of2 Page ID #:224

LAW OFFICES OF CHRISTOPHER G. HOOK
Christopher G. Hook (State Bar No. 255080)
4264 Overland Avenue

Culver City, California 90230

Phone: (310) 839-5179

E-mail: chris@cghlaw.com

Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ALAN BAKER, et seg. CASE NO. 2:19-cv-08024
Plaintiffs, PLAINTIFFS’ TABLE OF EXHIBITS
IN SUPPORT OF OPPOSITION TO
VS. EX PARTE APPLICATION
ALLSTATE INSURANCE ;
COMPANY, et seq. Hon. Otis D. Wright II
Defendants. Date: December 16, 2019
Time: 1:30 p.m.
Dept: First Street Courthouse
Courtroom 5D

 

 

Plaintiffs ALAN BAKER and LINDA B. OLIVER submit the following table
of exhibits in support of their Opposition to Defendant’s ex parte application for
dismissal and disqualification.

I. TABLE OF EXHIBITS
Exhibit No. Description

A Letter from C. Hook to E. Carrasco, 8/7/2019

B Letter from C. Hook to SMRH, 9/24/2019

C Letter from C. Hook to SMRH, 10/30/2019

D Transcript from Deposition of R. Romero, 11/13/2019

As
TABLE OF EXHIBITS IN OPPOSITION

 
 

 

Case 21/19-cv-08024-ODW-JC Document 26-2 Filed 12/03/19 Page 2o0f2 Page ID #:225
l E Transcript from Deposition of E. Carrasco, 11/15/2019
2 F E-mail from C. Hook to SMRH, 11/15/2019
3 G Settlement Demand to SMRH, 11/19/2019
4 H Settlement Demand to SMRH, 11/20/2019
5 I Settlement Demand to SMRH, 11/21/2019
6
7|\| DATED: December 3, 2019 LAW OFFICES OF CHRISTOPHER G.
8 HOOK
9

= By: C S a
i! CHRISTOPHER G. HOOK
. Attorney for Plaintiffs

14

15

16

17

18

19

20

21

22

23

24

25

26

oe

28

he
TABLE OF EXHIBITS IN OPPOSITION

 

 

 

 
